Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
 
Response to Arguments
This Office Action is responsive to the amendment filed on 1/28/2022.  Claims 1, 10, 11, 15, 16, 19, 29-31, 33, 36, 41-45, 52, 53, 71, 72 are pending.  Applicant’s arguments have been considered, but are not persuasive.  Claims 1, 10, 11, 15, 16, 19, 29-31, 33, 36, 41-45, 52, 53, 71, 72 are non-finally rejected for reasons below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,10-11,15-16, 29-31, 33, 41-44, 52-53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Furukawa (US 2012/0094174).
Regarding claim 1, Furukawa discloses a battery, comprising:
a battery plate comprising an active mass comprising lead; 
a layer, comprising:
a plurality of conductive species [0020]; and 
a plurality of capacitive species [0022], wherein:
Regarding claim 1, a ratio of a weight of the plurality of conductive species to a weight of the plurality of capacitive species is greater than or equal to 5:95 and less than or equal to 30:70, Furukawa discloses the composition of the carbon mixture is prepared by appropriately mixing 5-70 parts by weight of the first carbon material, 20-80 parts by weight of the second carbon material [0019].  If the content of the first carbon material is less than 5 parts by weight, it is difficult to ensure conductive properties, and capacitive capacitance is decreased. If the content exceeds 70 parts by weight, the conductive effect is saturated [0021].  If the content is less than 20 parts by weight, capacitive capacitance is insufficient.  If the content exceeds 80 parts by weight, the relative proportion of the first carbon material is decreased, and resulting in decrease capacitance [0022].  The first carbon material is for conductive properties [0020], and the second carbon material is for capacitive capacitance [0022], as well as to trap lead ions [0018].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amounts of the first carbon material and the second carbon material depending on the desired conductivity and capacitance.
Furukawa clearly teaches that the first and second carbon materials are result effective variables.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.
Regarding claim 1, a ratio of a sum of the weight of the plurality of conductive species and the weight of the plurality of capacitive species to a weight of the active mass is less than 1:100, Furukawa discloses the negative electrode of the present invention has a carbon mixture-coated layer, lead ions are trapped by the carbon mixture-coated layer, so that short-circuits will not occur [0017].  For example, Table 1 discloses the first carbon and second carbon amount to 85 parts by weight, with a total of 384 parts by weight in the mixture.  The first and second carbon amounts are equal to 85/384 = 0.22 in the mixture.  Furukawa discloses the content of the carbon mixture is 3-10 parts by weight of the negative active material [0026].  Should the carbon mixture be 3 parts by weight of the negative active material, the first and second carbon amounts per 100 parts by weight of the negative active material is 3 x 0.22 = 0.66 parts first and second carbon with respect to 100 parts by weight of the negative active material.  It is noted that 0.66 is less than 1, as claimed by the Applicants.
Regarding claim 10, the plurality of conductive species comprises conductive particles, Furukawa discloses first carbon material for conductive properties [0020], but does not disclose that they are particles.  Furukawa discloses that a carbon mixture paste is formed to be applied to an electrode plate [0028].  Hence, it appears that the carbon is powder.  Should it not be anticipatory, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a particle form of carbon in the mixture of Furukawa for the benefit of forming a homogeneous plate. 
Regarding claim 11, the conductive particles make up greater than or equal to 5 wt% and less than or equal to 30 wt% of the layer, Furukawa discloses if the content of the first carbon material is less than 5 parts by weight, it is difficult to ensure conductive properties, and capacitive capacitance is decreased. If the content exceeds 70 parts by weight, the conductive effect is saturated. Thus, more preferably, the content is 10-60 parts by weight [0021].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of the first carbon material depending on the desired conductivity.
Furukawa clearly teaches that the first carbon material is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.
Regarding claim 15, the conductive particles comprise a carbon-containing material [0020].
Regarding claim 16, the carbon-containing material comprises carbon black and/or acetylene black [0020].
Regarding claim 29, the plurality of capacitive species comprises capacitive particles, Furukawa discloses second carbon material for capacitive capacitance [0022], but does not disclose that they are particles.  Furukawa discloses that a carbon mixture paste is formed to be applied to an electrode plate [0028].  Hence, it appears that the carbon is powder.  Should it not be anticipatory, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a particle form of carbon in the mixture of Furukawa for the benefit of forming a homogeneous plate. 
Regarding claim 30, the capacitive particles make up greater than or equal to 70 wt% and less than or equal to 90 wt% of the layer, Furukawa discloses if the content is less than 20 parts by weight, capacitive capacitance is insufficient.  If the content exceeds 80 parts by weight, the relative proportion of the first carbon material is decreased, and resulting in decrease capacitance [0022].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of the first carbon material depending on the desired capacitance.
Furukawa clearly teaches that the second carbon material is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.
Regarding claim 31, the capacitive particles comprise a carbon-containing material [0022].
Regarding claim 33, the carbon-containing material comprises activated carbon [0022].
Regarding claim 41, the layer comprises a binder resin [0019].
Regarding claim 42, the conductive species is dispersed within the binder resin, Furukawa discloses mixing the conductive carbon, capacitive carbon, binding agent, thickening agent, and reinforcing agent [0019].  Hence, it is noted that when mixed, the conductive species is dispersed within the binder agent.
Regarding claim 43, the capacitive species is dispersed within the binder resin, Furukawa discloses mixing the conductive carbon, capacitive carbon, binding agent, thickening agent, and reinforcing agent [0019].  Hence, it is noted that when mixed, the capacitive species is dispersed within the binder agent.
Regarding claim 44, the binder resin makes up greater than or equal to 0.5 wt% and less than or equal to 30 wt% of the layer [0023].
Regarding claim 52, the ratio of the sum of the weight of the plurality of conductive species and the weight of the plurality of capacitive species to the weight of the active mass is greater than or equal to 1:1000, Furukawa discloses the negative electrode of the present invention has a carbon mixture-coated layer, and lead ions are trapped by the carbon mixture-coated layer, so that short-circuits will not occur [0017].  Furukawa clearly teaches that the carbon mixture is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of the first and second carbon material to the negative active material for the benefit of trapping lead ions.
Regarding claim 53, the ratio of the weight of the plurality of conductive species to the weight of a plurality of capacitive species is greater than or equal to 7:93 and less than or equal to 25:75, Furukawa discloses the composition of the carbon mixture is prepared by appropriately mixing 5-70 parts by weight of the first carbon material, 20-80 parts by weight of the second carbon material [0019].  If the content of the first carbon material is less than 5 parts by weight, it is difficult to ensure conductive properties, and capacitive capacitance is decreased. If the content exceeds 70 parts by weight, the conductive effect is saturated [0021].  If the content is less than 20 parts by weight, capacitive capacitance is insufficient.  If the content exceeds 80 parts by weight, the relative proportion of the first carbon material is decreased, and resulting in decrease capacitance [0022].  The first carbon material is for conductive properties [0020], and the second carbon material is for capacitive capacitance [0022], as well as to trap lead ions [0018].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amounts of the first carbon material and the second carbon material depending on the desired conductivity and capacitance.
Furukawa clearly teaches that the first and second carbon materials are result effective variables.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.


Claims 19, 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Furukawa (US 2012/0094174) as applied to claim 10 or 29, in view of Lam (US 2011/0151286).
Regarding claim 19, Furukawa does not disclose the conductive particles have an average diameter of greater than or equal to 0.01 micron and less than or equal to 20 microns.  Regarding claim 36, Furukawa does not disclose the capacitive particles have an average diameter of greater than or equal to 0.1 micron and less than or equal to 100 microns.  Lam teaches a lead-acid battery having a capacitor negative electrode.  The capacitor negative electrode comprises a mixture of materials used to obtain an appropriate balance between surface area (and thus capacitance) and conductivity.  One suitable activated carbon material is one with a surface area of between 1000 and 2500 m.sup.2/g, preferably 1000-2000 m.sup.2/g. This material is suitably used in combination with a more conductive material, such as carbon black. One suitable carbon black material has a surface area of between 60-1000 m.sup.2/g [0072]. 
It is noted that a particle surface area is directly related to the particle size.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the surface area of the conductive particles by adjusting the particle diameter for the benefit of adjusting the conductive sites on each particle.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the surface area of the capacitive particles by adjusting the particle diameter for the benefit of adjusting the capacitance sites on each particle.


Claim 45 is rejected under 35 U.S.C. 103(a) as being unpatentable over Furukawa (US 2012/0094174) as applied to claim 1, in view of Tsukuda (US 2003/0180622).
Regarding claim 45, the non woven fiber web layer comprises a plurality of cellulose fibers, Furukawa discloses cellulose as a thickening agent [0024], but does not disclose that they are fibers.  Furukawa discloses short-fiber reinforcing agent [0025].  Tsukuda teaches cellulose fibers in a separator as a bonding force between fibers.  The hydrogen bonding in cellulose causes self-binding and hence increases the strength of the separator [0043, 0045].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add cellulose fibers in the carbon mixture-coated layer, as taught by Tsukuda, for the benefit of binding the mixture together.


Claims 71, 72 are rejected under 35 U.S.C. 103(a) as being unpatentable over Furukawa (US 2012/0094174) as applied to claim 1, in view of Guo (US 2015/0099155).
Regarding claim 71, Furukawa does not disclose the battery plate comprises glass fibers.  Regarding claim 72, Furukawa does not disclose the glass fibers make up greater than or equal to 0.1 wt% and less than or equal to 10 wt% of the battery plate.  Guo teaches a lead-acid battery wherein an electrode comprises a reinforcement mat having glass fibers [0033].  The reinforcement mats have increased wettability properties and aid in drying the plate/electrode after the plate/electrode is pasted with a lead paste slurry.  In addition, the integrity or strength of such mats is sufficient to support the plate/electrode after assembly [0003].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a reinforcement mat of Guo and adjust the amounts of the glass fibers of the reinforcement mat of Guo in the battery of Furukawa, as taught by Guo, for the benefit of providing reinforcing Furukawa’s battery.

Response to Arguments
Arguments filed 7/24/2021 are addressed:

Regarding Applicant’s claim 1 limitation “a ratio of a sum of the weight of the plurality of conductive species and the weight of the plurality of capacitive species to a weight of the active mass is less than 1:100”, Table 1 discloses the first carbon and second carbon amount to 85 parts by weight, with a total of 384 parts by weight in the carbon mixture.  The first and second carbon amounts are equal to 85/384 = 0.22 in the mixture.  Furukawa discloses the content of the carbon mixture is 3-10 parts by weight of the negative active material [0026].  Should the carbon mixture be 3 parts by weight of the negative active material, the first and second carbon amounts per 100 parts by weight of the negative active material is 3 x 0.22 = 0.66 parts first and second carbon with respect to 100 parts by weight of the negative active material.  It is noted that 0.66 is less than 1, as claimed by the Applicants.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/Primary Examiner, Art Unit 1724